DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/7/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Cobb (US 2,970,177) in view of Weinrich (US 2,511,758).
Cobb discloses a hydrocarbon processing method wherein an off gas from a catalytic cracking process is passed into a pretreating zone utilizing caustic and amine to remove CO2 and H2S(10) to produce a feedstream (71) comprising olefins (e.g., ethylene), hydrogen, and hydrogen sulfide. The feedstream is then passed into an absorber (74) utilizing isobutane as a solvent to produce a stream (76) comprising olefins and the solvent. Stream 76 is then passed into an alkylation reactor (77) wherein the solvent and ethylene is reacted to produce an alkylate. The alkylation reaction comprises solid acid alkylation catalyst. See the figure; table 1; col. 1, lines 49-53;  col. 2, line 19 through col. 9, line 9. 
Cobb does not teach a step of recycling the solvent to the absorber and alkylation unit as claimed. 
Weinrich discloses hydrocarbon processing method wherein an off gas from a catalytic cracking process comprising olefins (e.g., ethylene), hydrogen, and hydrogen sulfide is passed into an absorber (2) utilizing isobutane as a solvent to produce stream (7) comprising olefins and excess solvent of isobutane. Stream 7 is then passed into an alkylation zone (8) to produce an alkylated product stream (9) which is then passed into fractionation zones (11, 12) to produce an enriched alkylate product stream (13). The solvent is the separated and recycled to both the absorber and the alkylation zone. See the figures 1 and 2; table 1; col. 3, line 15 through col. 6, line 69. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of Cobb by recycling the solvent to the absorber and alkylation unit as suggested to Weinrich to recover the solvent for reuse. 
Cobb/Weinrich do not explicitly teach that the amount of the first portion of solvent is controlled to maintain a predetermined ratio of solvent to olefin in the alkylation reactor. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of cobb/Weinrich by controlling amount of recycled solvent as claimed because the alkylation zone is involved an alkylation between olefins and solvent (isobutane). It is within the level of one of skill in the art to control (predetermine) an amount of solvent (including recycling solvent) entering the alkylation zone to at least meet the requirement of stoichiometry of the reaction. 
Claims 7, 23, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over references as applied to claim 1 above, and further in view of Mukherjee et al. (US 9,079,815 B2)
The process of Cobb is as discussed above. 
Cobb does not explicitly teach that the olefins are dimerized and reacting the dimer with the solvent (isobutane) to produce alkylate (e.g., isooctane). 
Mukherjee discloses an alkylation process involving ethylene and isobutane utilizing an alkylation catalyst comprising a first catalyst comprising dimerization catalyst and a second  catalyst comprising a solid acid alkylation catalyst. See abstract. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified the process of the process of Cobb/Mukherjee by producing isooctane because alkylating isobutane with olefin (e.g., ethylene) to produce isooctane is within the level of one of skill in the art when isooctane is a desired product.  

Response to Arguments
The argument that Weinrich does not teach the alkylation between ethylene and solvent is not persuasive because of the new rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAM M NGUYEN whose telephone number is (571)272-1452. The examiner can normally be reached Mon - Frid.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on 571-273-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAM M NGUYEN/Primary Examiner, Art Unit 1771